DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
01/04/2022: The information disclosure statement (IDS) submitted on 09/15/2017 was filed.  Examiner has corrected US Publication number at cite 108 to: US 20170236691, on the IDS sheet, per information provided by the Attorney of Record, Daniel McCormick, see interview summer for more information.  
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
See above IDS correction for IDS of 09/15/2017, corrected on 01/04/2022.
Applicant’s arguments, see pp. 2-4, filed 06/10/2021, with respect to claims 1, 2, 5-22 have been fully considered and are persuasive.  The 103 rejections of 12/10/2020 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 07/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/554,250 was reviewed and accepted 07/21/2021.  The terminal disclaimer has been recorded, and the corresponding double patenting rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 2, 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record discloses a semiconductor processing chamber comprising: a remote plasma region; and a processing region fluidly coupled with the remote plasma region, wherein: the processing region is at least partially defined by each of a showerhead, a substrate support pedestal comprising a first material, and a sidewall, the support pedestal comprises a temperature control and an annular member coupled with a distal portion of the support pedestal, the sidewall includes a liner on an interior chamber surface comprising a second material different from the first material, a resistive heater is embedded in the sidewall, the pedestal temperature control is configured to maintain the support pedestal at a first temperature.
However the prior art of record fails to explicitly disclose the resistive heater is configured to maintain the annular member at a second temperature greater than the first temperature while the pedestal temperature control maintains the support pedestal at the first temperature. The apparatus of LaFlamme, Jr, in view of Umotoy and Ganguly provide no evidence for simultaneous difference in temperatures, despite the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718